Title: To George Washington from Brigadier General Henry Knox, 29 March 1780
From: Knox, Henry
To: Washington, George


          
            Sir
            Morris-Town 29th March 1780
          
          I have endevour’d to consider, in every point of view, the important information, which your Excellency gave your General Officers yesterday, and the question arising from it, Vizt whether any troops shall be detach’d from this army, to the southward, with a view of forming a force, to cover the country, supposing the events at Charlestown, to prove unfortunate?
          An addition of continental troops to the southward, would certainly be a matter devoutly to be wish’d. The great number of negroes, and disafected people, in North, & South Carolina, will always render the conquest of that Country, comparatively easy, with the more northern

parts of the continent, and are circumstances, added to others, which might be nam’d, that very loudly demand assistance, from the neighbouring States. But however forcible the demands are on those States, I cannot think they are obligatory on your Excellency to detach any troops at present, from your small army, especially, as you will be necessitated to Garrison West point with part of it, and will lose, a large proportion, by the expiration of the mens engagements, before the first of June. The present prospects of recruits, or levies, are not such, as to justify, a detachment being made, on the expectation of having it speedily replaced by them.
          The posts, on Hudsons River, has hitherto been regarded, by every person of judgement as the object of the greatest importance, on the Continent, and to the maintainance of which, every thing else ought to give place.
          Were the Garrison at West-point, and its dependencies, complete, and left to rely upon itself, and the support, it could derive from the assistance of the Militia, without the possibility of aid, from the Continental Army, I do think its safety would be extremely precarious, if beseiged by 10,000 regular troops. It appears by your Excellency’s estimate, the enemy at New York, could bring that number against it, in twelve hours, had they nothing to apprehend from the Continental Army—for the defence of New York then might be entrusted to a very few regular troops, and the militia of the Islands in their possession, assisted by the shipping.
          The Grounds, in the vicinity of the Works at West point, are such, that should they be suddenly seiz’d by the Enemy, it would require, more vigorous exertions, to disposses them, than are commonly made by Militia. probably the place, and Stores, are incapable of sustaining, more than twenty five or thirty days close seige. if so, and the object is the first object on the Continent, it follows, that a body of disciplin’d troops, ought to be so near, as to afford releif in the abovemention’d time, or the place would fall into the enemies hands. An event to be fear’d, in proportion to its importance, and the difficu[l]ties of recovering it again.
          From the information which your Excellency gave us, it is probable, that your Army by the first of June, will be scarcely sufficient for the purposes of the Garrisons of Hudsons River, and to curb the incursions of parties of the Enemy.
          The importance of the operations to the southward is such, that were we certain of receiving as many recruits and new Levies, as would supply the place of the maryland line, by the first of June, I should be, for that line, or a body of troops equal to it, marching to the southward, but, not untill the designs of the Enemy, were more unfolded than at

present—such as whether they intend to send more troops from New-York to Charlestown—whether they have undertaken the conquest of that place, only, as a desireable object to obtain a favorable peace—or whether they intend it, as a preliminary step, to an attempt, to subjugate the southern states. Their intentions in these respects being fully known, would enable me to be much more decisive in my opinion, than I can be at present.
          The Enemy, by being in possession of the Water, have it amply in their power, to perplex and harrass us. But it would be highly improper, and unwise in us, to divide our force, in such a manner, as to be incapable of opposing the Enemy in any place.
          Were a body of troops today order’d to be in readiness to march, it would be ten, or fifteen days at least, before they could comply, and begin to move, & were they to march 12 miles, one day, with another, including halting days, bad weather, crossing ferries, and other contingencies, they could not perform the march in less than 75 days, the distance from hence, to Charlestown, being about 900 miles. which would bring it, to the latter end of June, before their arrival, a season, in which, it is said, to be almost impracticable for troops to act, in that Climate.
          I think therefore, it would be improper at present, to detach any troops, because, the situation of the force under your Excellency, relative to that, of the enemy in New-York will not permit it. That the designs of the Enemy are not sufficiently known with respect to transferring the principal stress of the War to the southward, and because, were any troops to be order’d immediately they could not arrive in time to operate, before the hot months would come on.
          I have said nothing of the comparative strength of the southern militia, with that of the No[r]thern, because your Excellency, cannot rely for a certainty, on having any but the Continental troops. There have been times, when the Militia have been obliged by the distresses of War to turn out—and the time now is when the Militia of North, & South Carolina and Virginia, ought, to exert themselves—if the states will complete their respective quotas of Continental troops, according to the directions of Congress, your Excellency may find it possible to detach to the southward a respectable force—But under the present circumstances, I think disgrace, and perhaps ruin, would attend such a measure. I have the honor to be, with the highest respect, Your Excellencys, Obedient Servant
          
            H. Knox
          
        